[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE DEFENDANT'S MOTION TO RECONSIDER AND REARGUE DEFENDANT'S MOTION TO SET ASIDE JUDGMENT AND/OR FOR A NEW TRIAL DATED OCTOBER 25, 2002
After considering arguments of counsel and reviewing the exhibits and court file, the defendant's Motion to Reconsider and Set Aside Judgment is denied. The issues raised by the defendant were previously raised in the Motion to Set Aside Judgment and/or for a New Trial dated June 24, 2002. The June 24, 2002 motion was considered and ruled on by Judge Brennan, the trial judge, and is currently on appeal. Nonetheless, the defendant asks the court to "reverse" Judge Brennan's ruling, which this court declines to do under these circumstances. The Appellate court is the appropriate forum to determine whether or not error was committed by the trial court.
It is so ordered.
By The Court
Wolven, Judge CT Page 1910